DETAILED ACTION
The following Office action concerns Patent Application Number 16/829,962.  Claims 8-10, 12-14, 20 and 27 are pending in the application.  Claim 27 is withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed March 23, 2022 has been entered.
The declarations of Benjamin Rupert filed September 8, 2021 have been considered and are discussed below.
The previous rejection of claims 8-10, 12-14, 20 under 35 USC 102 over Schneider et al is withdrawn. 
The previous rejection of claims 8-10, 12-14, 20 under 35 USC 103 over Schneider et al is maintained. 
The previous rejection of claim 20 under 35 USC 103 over Schneider in view of Miyashita is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 and 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Schneider et al (US 2018/0351148).
Schneider et al teaches a lithium argyrodite ion conductor having the formula LixMyQwPzSuXt, wherein x is 8-22, M includes Fe, y is 0.1-3, w includes zero, z is 0.1-3, u is 7-20, X includes chlorine, and t is 0-8 (par. 7, 17, 69).  The ratio of thiophilic metal (Fe) to sulfur is y/u, which has a value in the range 0.1/20 = 1:200 to 3/7 = 1:2.3 (par. 17).  In a specific embodiment, the amount of Fe is 0.5 and the amount of S is 12, which produces a ratio of 1:24, which is within the claimed range of less than 1:20 (par. 96).  The oxidation state of iron includes +2 (par. 62). 
For comparison to the instant claims, the above ranges may be halved without changing the composition of the compound.  The halved ranges are: amount Li (x) of 4-11; amount M (y) of 0.05-1.5; amount P (z) of 0.05-1.5; amount S (u) of 3.5-10; and amount halogen (t) of 0-4.  The ratio y/u is unchanged from above.  The prior art ranges substantially overlap the claimed ranges for each component and for the ratio of metal to sulfur.
 The above disclosure is not sufficiently specific to anticipate the above listed claims.  However, the examiner submits that the selection of the instantly claimed components and amounts thereof would have been obvious to a person of ordinary skill in the art since Schneider teaches a lithium argyrodite containing each of the recited elements within the claimed ranges.
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Schneider et al in view of Miyashita et al (US 9,812,734). 
Schneider et al teaches a lithium argyrodite ion conductor as described above.  Schneider et al does not teach that the material is single phase.
However, Miyashita teaches a lithium argyrodite ion conductor having a single phase (col. 4, lines 46-51).  Single phase lithium argyrodite provides improved charge/discharge efficiency and cycle characteristics (col. 4, lines 46-51).  Miyashita further teaches a method of making the material (col. 3, lines 4-12).  A person of ordinary skill in the art would have been motivated to combine the single phase of Miyashita with the lithium argyrodite of Schneider et al in order to obtain improved charge/discharge efficiency and cycle characteristics.
Response to Arguments
The applicant argues that the example compounds in Schneider all have a ratio of metal (M) to S of greater than 1 to 20.  However, Schneider teaches an example in which the amount of Fe is 0.5 and the amount of S is 12, which produces a ratio of 1:24, which is within the claimed range of less than 1:20 (par. 96).  It would have been obvious to a person of ordinary skill in the art to select a Fe:S ratio of 1:24 since it occurs in a specific embodiment of the compound.
The applicant argues that a ratio of metal (M) to sulfur of less than 1:20 is critical for producing low hydrogen sulfide release and high conductivity, based upon the declarations of Mr. Rupert.  
The evidence of record concerning criticality is not commensurate in scope with the claims, because the evidence includes only lithium as the alkali metal, only chlorine at amounts of 1.4 and 1.6, and amounts of sulfur of only 4.4 and 4.6, whereas the claims include any alkali metal and broader ranges of dopant, chlorine and sulfur.  See In re Clemens, 206 USPQ 289 (CCPA 1980).
In addition, the applicant has not compared the benefit of low hydrogen sulfide release to the closest prior art of Schnieder et al.  Schneider et al teaches that the argyrodite compounds are used in lithium batteries with non-aqueous electrolytes and solvents (par. 164).  Water is not used in the battery material.  Since the argyrodite compound must be exposed to water to generate hydrogen sulfide, the battery material of Schnieder et al would not be expected to generate hydrogen sulfide.  Thus, the claimed invention does not show a benefit of low hydrogen sulfide release compared to the closest prior art.
Schneider also teaches an ionic conductivity of greater than 10-3 S/cm (Fig. 4A; par. 97), which is comparable to the conductivity reported in the applicant’s declaration.  Therefore, the claimed invention does not show improved conductivity as compared to the closest prior art.
For the above reasons, the applicant’s argument that the claimed range of metal to sulfur is critical is not persuasive.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        May 10, 2022